 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDLaborers'International Union of North America, La-borers'DistrictCouncil of Western Pennsylvaniaand Local 910,AFL-CIOandBrockway GlassCompany,Inc. and Glass Bottle Blowers Associa-tion of the United States and Canada,Local 110and Local 28,AFL-CIO.' Case 6-CD-585September27, 1976DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MURPHY ANDMEMBERSFANNINGAND JENKINSBrockway, Pennsylvania, where it is engaged in themanufacture and sale of glass containers. The Brock-way plant is the only facility involved in this pro-ceeding. During the past calendar year, the Employerpurchased and received goods and materials valuedin excess of $50,000 from suppliers located outsidethe Commonwealth of Pennsylvania, and sold goodsand services valued in excess of $50,000 directly topoints outside the Commonwealth. The parties stipu-lated, and we find, that the Employer is engaged incommerce or in an industry affecting commercewithin the meaning of Section 2(6) and (7) of the Act,and that it will effectuate the purposes of the Act toassert jurisdiction herein.This is a proceeding under Section 10(k) of theNational Labor Relations Act, as amended,follow-ing charges filed by Brockway Glass Company, Inc.,herein referred to as Employer,alleging that Labor-ers' International Union of North America,Labor-ers'DistrictCouncil of Western Pennsylvania andLocal 910,AFL-CIO,herein referred to as Laborers,violated Section 8(b)(4)(D)of theAct byengaging inconduct with an object of forcing or requiring theEmployer to assign the work in dispute to employeesrepresented by it rather than to employees repre-sented by Glass Bottle Blowers Association of theUnited States and Canada,Local110 and Local 28,AFL-CIO,herein referred to as GBBA.A hearingwas held on April 29,1976, before Hearing OfficerJohn L.Johnson.All parties appeared at the hearingand were afforded full opportunity to be heard, toexamine and cross-examine witnesses,and to adduceevidence bearing on the issues.'Thereafter,the Em-ployer filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The rulings of the Hearing Officer made at thehearing are free from prejudicial error.They arehereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1.THE BUSINESS OF THE EMPLOYERThe Employer, Brockway Glass Company,Inc., isa New Yorkcorporationwith itsprincipal office in1On April 12, 1976, before the hearing in this proceeding, the RegionalDirector for Region 6 issued an order severing Cases 6-CD-585-2 and 6-CD-585-3 from Case 6-CD-585 and approving the withdrawal of chargesin the severedcasesThe caption above reflects these changes2At the hearing, Laborers disclaimed its demand for the disputed workand declined to participate in the proceedings beyond the disclaimerII.THE LABOR ORGANIZATION INVOLVEDThe parties have stipulated, and we find, that thelabor organizations involved are labor organizationswithin the meaning of Section 2(5) of the Act.III.THE DISPUTEA. The Work in DisputeThe dispute herein involves the assignment of thework of mortar mixing and brick tending at theEmployer's Brockway, Pennsylvania, glass furnaceenlargement project.B. Background and Facts of DisputeThe work in dispute involves the assignment of themortar mixing and brick tending in connection withthe enlargement of a furnace known as tank #2' atthe Brockway Glass plant # 1.1 As part of the en-largement of tank #2, the capacity of the furnacewas to be increased from approximately 100 tons to200 tons of glass per day. In October 1975, Employercommenced this furnace rebuild project by enlargingthe building structure of tank #2 to provide spacefor a larger furnace.The actual rebuild work on the furnace began onapproximately March 1, 1976.The disputed work of brick tending and mortarmixing is involved in the construction of the furnace.The bricks are brought to the furnace area by a fork-lift from the watershed. Skids of brick, which containabout 300 bricks, are set as close to the job as possi-ble. Brick tenders move the bricks from the pallet tothe jobsite where the bricklayers lay them. Some-times, the brick tenders carry the bricks, and other3A tank is anothername for a glass furnace which is a unit utilized forthe melting of raw materials to produce glass4The Employerhas two plants in the Brockway area226 NLRB No. 21 LABORERS' INTL. UNION, LOCAL910-143times,they put them on a roller conveyor and conveythem down to an area, where another tender takesthem off and stacks them right beside the bricklayer.The bricklayer picks up the brick, applies mortar,and lays the brick in place. This type of bricklayingrequires that the brick be "buttered" with a thin coatofmortar. About half of the mortar used in the re-build project comes in airtight drums. The airtight lidis removed and the mortar is taken out, put in steelplate boxes, and taken to the bricklayer who is work-ing on the wall. The other half of the mortar comesdry. This mortar is moved to a convenient locationnearthe furnace, where it is mixed with water andthen taken to the bricklayer.As more fully described,infra,Laborers laid claimto the work of brick tending and mortar mixing ontwo occasions. On March 15, 1976, the day the firstbricklayers were scheduled to begin work, Laborersset up a picket line and the various crafts working atthe jobsite refused to cross, the picket line, until afterthe picketing ended on March 17, 1976. By the dateof the hearing, the rebuild project was virtually com-pleted.C. Contentionsof thePartiesEmployer and GBBA contend that Laborers vio-lated Section 8(b)(4)(D)of the Actby seeking tocompel the assignment of the disputed work to mem-bers of the Laborers.Employer also submits that theaward of the disputed work to employees representedby GBBAis appropriate in view of their possessionof the,requisite skills, efficiency, safety, and economyof operation,the collective-bargaining agreement be-tween Employer and GBBA,past company practice,industry practice,and the Board's award inLaborers'InternationalUnion of NorthAmerica,AFL-CIO, Lo-cal 712 (MidlandGlass Company, Inc.),197 NLRB155 (1972),D. Applicability of the StatuteBefore the Board may proceed to a determinationof a dispute under Section 10(k) of the Act, it mustbe satisfied that there is reasonable cause to believethat Section 8(b)(4)(D) has been violated, and thatthere is no agreed-upon method which is binding onall parties for the voluntary adjustment of the dis-pute.The record indicates that meetings were held onMarch 1 and March 10, 1976, between Employer of-ficials and representatives of several craft unions. Atboth meetings, Laborers claimed the work pursuantto an alleged 1967 agreement between the respectiveinternational presidents of Laborers and GBBA.5The local representative of GBBA disavowed thisagreement, and asserted a claim -of the disputed workpursuant to its contract with Employer.6 Thereafter,Laborers picketed Employer from March 15 to 17,1976,withsignscontaining the legend, "BrockwayGlass Unfair-Laborers District Council of WesternPa." The various crafts working at the jobsite refusedto cross the picket line until after the picketing endedon March 17, 1976. This evidence clearly demon-strates that, Laborers picketed Employer in an at-tempt to acquire the disputed work. However, onApril 28, 1976, the day before the hearing opened,Laborers' counsel telephoned Employer's counseland disclaimed the disputed work. At the hearing,Laborers' counsel reiterated its 'disclaimer of the dis-puted work and declined to participate in -the pro-ceedings beyond the disclaimer. In the circumstanceherein, we shall not give effect to the disclaimer.InGeneral Building Laborers' Local Union No., 66of the Laborers' International Union of North America(Georgia-Pacific Corporation),209 NLRB 611(1974),andLocal Union No. 55, Sheet Metal. Workers Inter-national Association, AFL-CIO- (Gilbert L. Phillips,Inc.),213 NLRB 479 (1974), the Board stated that aneffective renunciation of the work in dispute dis-solves the jurisdictional dispute.InGilbert L. Phillips,however, the Board notedthat another case would be presented if it appearedthatRespondent was engaging in the practice of ahollow disclaimer for the purpose of avoiding an au-thoritative decision on the merits. That is preciselythe case presented here. As, noted above, Laborersdid not disclaim the work until the hearing was aboutto begin. Furthermore, the actual rebuild work onthe furnace was virtually completed, and the disput-ed work of mortar mixing and brick tending hadbeen finished. In reality, there was,simply nothingleft for. Laborers to disclaim. Thus, it appears thatLaborers was attempting to avoid any definitive reso-lution of the issues and was seeking to escape theconsequences of its unlawful actions. Under thesecircumstances, such an empty disclaimer cannot begiven effect.Laborers did not take a position as to whether itwould claim such work at future jobsites, nor wheth-er any claim would be accompanied by unlawful5Although this agreement was not presented in evidence at the hearing,its terms apparently provided that the disputed work was within the junsdic-tion of the Laborers Employer is not a signatory to this agreement6 InLaborers'Local712 (MidlandGlass Company), supra,andConstructionand Genera!LaborersLocal No 132, AFL-CIO (Brockway Glass Company,Inc),224 NLRB117 (1976),Laborers claimed similar work, based-on thesame 1967 agreement However,when confronted with the agreement, bothGBBA locals in those cases claimed the disputed work pursuant to theirrespective contracts with their employers.Here, the local representative'sconduct in repudiating the agreement follows a similar course of actiontaken by its brother locals 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDconduct. However, it seems reasonable to concludethat this same dispute will recur since the Employerplans work of a similar nature at its eleven otherplants, and has consistently assigned the work ofmortar mixing and brick tending to employees repre-sented by GBBA: The Board has already considcredthe same dispute between the parties at Employer'sRosemont,Minnesota, plant. InConstruction andGeneral Laborers Local No. 132, AFL-CIO (Brock-way Glass Company, Inc.), supra,the Board awardedthe work of tending brick during the rebuilding of aglass furnace to employees represented by GBBA. Inthat case, as here, Laborers claimed the disputedwork pursuant to the 1967 agreement heretoforementioned. Although the Board found that the agree-ment provided that the disputed work was within thejurisdiction of Laborers, it found that other factorsoutweighed the awarding of the work to the Labor-ers.Based on the foregoing, we believe that Laborershave simply presented a hollow disclaimer in order toescape the responsibility for its unlawful actions.Moreover, since we have already considered a similarwork dispute between these parties, and the Employ-er regularly rebuilds its furnaces at its other glasscontainer plants, there is a reasonable likelihood thatthe dispute will recur. Under these circumstances, wefind that it will effectuate the policies underlying Sec-tions 10(k) and 8(b)(4)(D) of the Act for us to de-termine the merits of the dispute. Accordingly, wefind that this dispute is appropriate for resolution un-der Section 10(k) of the Act.E.Merits ofthe DisputeSection 10(k) of theAct requires the Board tomake an affirmative award of disputed work aftertaking into account the evidence supporting theclaims of the parties and balancing all relevant fac-tors?We set forth below those factors which we findrelevant in determining the dispute herein.1.The collective-bargaining agreementand priorBoard decisionsa.The collective-bargaining agreementThe Employer has a collective-bargaining agree-ment with the GBBA covering its production and7N.L.R.B. v. Radio and Television Broadcast EngineersUnion, Local 1212,International Brotherhoodof ElectricalWorkers, AFL-CIO [Columbia Broad-casting System],364 U.S 573 (1961).International Associationof Machinists,Lodge No. 1743, AFL-CIO (J A.JonesConstruction Company),135 NLRB1402, 1410-11 (1962)maintenance unit. The Laborers does not representany of the Employer's employees. The GBBA agree-ment with the Employer contains a clause whichstatesinter alia:The company agrees that it will not sublet con-tracts for maintenance, repair and other work inand around the plants under this contract ifsuch work can be satisfactorily and as economi-cally performed by bargaining unit employees...When it is necessary to make major tankrepairs or to rebuild tanks, the company will useavailableand qualified employees wheneverpossible to do this work.' -Thus, the Employer is obligated by the terms of itsagreement with GBBA to use employees in the bar-gaining unit during these shutdowns if they are quali-fied to do the work of mortar mixing and brick tend-ing. The Employer testified at the hearing that in thepast it has been satisfied with the qualifications ofglass bottle blowers for performing this work. Weconclude that the glass bottle blowers in the abovecontract unit are qualified to do mortar mixing andbrick tending and, thus, we find that the contractcalls for the assignment of the disputed work tothem. Accordingly, this factor favors an award ofwork to employees represented by GBBA.b. Prior casesThe Employer relies uponMidland Glass Company,Inc., supra,in support of its contentions regarding thedetermination of this dispute. That case involved an-other employer in the glass industry, and the Board,under substantially similar circumstances and in faceof the agreement referred to by the Laborers in thiscase, awarded the work to employees represented bya GBBA local. A second case,Construction & GeneralLaborers Local No. 132, AFL-CIO (Brockway GlassCompany, Inc.),224 NLRB 117 (1976), gives furthersupport to the contentions of the Employer. In thatcase, as here, the work in dispute was the assignmentof tending brick during the rebuilding of a glass fur-nace at the Employer's Rosemont, Minnesota, plant.In the dispute between the GBBA and the Laborersthere, the Laborers claimed jurisdiction based on thesame 1967 international agreement, and the Boardawarded the work to employees represented by theGBBA in light of the same factors discussed herein.While these cases are not accorded controllingweight in our determination of the dispute in thiscase, they -are factors that we have considered sincethe factual situations in all three cases are similar.8 Art XXXIV, secs. I and 3 LABORERS' INTL. UNION, LOCAL 910Accordingly, precedent favors an award of the workto the employees represented by the GBBA.2. Employer practiceEmployer presented evidence that it has been itspractice to assign the disputed work to glass bottleblowers at its plants throughout the country. Em-ployer and GBBA have had a series of collective-bargaining agreements for 30 years, and pursuant tothe contracts the work of brick tending and mortarmixing has been consistently assigned to employeesrepresented by GBBA. Accordingly, this factor fa-vors an award of the work to employees representedby GBBA.3.Economy, safety, and efficiency of operationEmployer contends that it is more efficient andeconomical to use glass bottle blowers than laborersto do the work in question. The glass bottle blowersare part of Employer's present work force, and wouldhave to be laid off if laborers were utilized to per-form the disputed work. The Employer has never hada collective-bargaining agreement with Laborers. Inaddition,glassbottle blowers are familiar with theplant and jobsite areas. Knowledge of these sur-roundings provides a safety advantage in the utiliza-tion of their skills. Accordingly, this factor favors anaward of the work to employees represented byGBBA.4.Relative skillsEmployer contends that the skill for the perfor-mance of the disputed work is largely a question ofusingproduction employees familiar with the jobsitewho possess a knowledge of the materials utilized. Inaddition, the glass bottle blowers have been assignedthe disputed work for a period of 30 years and pos-sessa superior knowledge of the work. Furthermore,Employer has been satisfied in the past that glassbottle blowers have been able to complete the re-building of its glass furnaces well within the plannedtimetables. Accordingly, this factor favors an awardof work to employees represented by GBBA.ConclusionBased on the entire record, and after full consider-ation of all relevant factors, we shall assign the workin dispute to the glass bottle blowers. We reach thisconclusion particularly in view of the GBBA con-tract with Employer, precedent as represented by theBoard determinations inMidland GlassandBrock-145way Glass, supra,skills of the employees representedby GBBA, economy, safety, and efficiency of opera-tions, and Employer's past practice. In making thisdetermination, we are assigning the disputed work toemployees who are represented by Glass BottleBlowers Association of the United States and Cana-da, Local 110 and Local 28, AFL-CIO, but not tothat Union. or its members.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board herebymakes the following Determination of Dispute:1.Employees employed by Brockway Glass Com-pany, Inc., Brockway, Pennsylvania, who are cur-rently represented by Glass BottleBlowersAssocia-tion of the United States and Canada, Local 110 andLocal 28, AFL-CIO, are entitled to perform the workof mortar mixing and brick tending in the course ofenlarging the glass furnace at the Brockway facility.2.Laborers' International Union of North Ameri-ca, Laborers' District Council of Western Pennsylva-nia and Local 910, AFL-CIO, is not entitled, bymeans proscribed by Section 8(b)(4)(D) of the Act, toforce or require Employer to award the above workto its members or to employees it represents.3.Within 10 days of the date of this Decision andDetermination of Dispute, Laborers' InternationalUnion of North America, Laborers' District CouncilofWestern Pennsylvania and Local 910, AFL-CIO,shall notify the Regional Director for Region 6, inwriting, whether or not it will refrain from forcing orrequiring the Employer by means proscribed by Sec-tion 8(b)(4)(D) to award the work in dispute to itsmembers or to employees it represents rather than toemployees represented by Glass Bottle Blowers Asso-ciation of the United States and Canada, Local 110and Local 28, AFL-CIO.MEMBER FANNING,dissenting:Under the circumtances herein, I would honor thedisclaimer of the work by the Laborers and wouldquash the notice of hearing. The Laborersrenuncia-tion of the work was clear, unequivocal, and unquali-fied.As the Supreme Court stated inN.L.R.B. v.Plasterers' Local Union No. 79, Operative Plasterers'and Cement Masons' International Association, AFL-CIO [Texas State Tile & Terrazzo Co.],404 U.S. 116,135 (1971), "a § 10(k) hearing is a comparative pro-ceeding aimed at determining which union is entitledto perform certain tasks. Its function evaporateswhen one of the unions renounces and refuses thework." 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDMy colleagues rely uponLocal Union No. 55, SheetMetalWorkers International Association, AFL-CIO(GilbertL.Phillips,Inc.),213 NLRB 479 (1974),where the Board found effective the disclaimer butstated that "another case would be presented if itappeared that Respondent was engaging in the prac-tice, of. a hollow disclaimer for the purpose of avoid-ing an authoritative decision on the merits." In as-serting that the case presented here is that "othercase," the majority notes that herein (1) Laborers didnot disclaim the work until the hearing was about tobegin; (2) the actual rebuild work on the furnace wasvirtually completed; and (3) Laborers did not take aposition as to whether it would claim such work atfuture jobsites. In my opinion, however, the abovefactors, cited in the majority to distinguish the caseherein fromGilbertL.Phillips,were also presenttherein.(1)The Respondent, inGilbert L. Phillips,orally"in January or February" informed the employerthat it would pursue no further claim to the disputedwork. That hearing was held on dates beginning onJanuary 14 and ending on April 5. Accordingly, thatdisclaimer was contemporaneous with the hearing. InLaborers' International Union of North America, Local935, AFL-CIO (C & S Construction Co., Inc.),206NLRB 807 (1973), in a substantially similar factualsetting, the Board found a jurisdictional dispute nolonger existed where one of the parties disclaimed thework 4 days before the hearing. InGeneral BuildingLaborers' Local Union No. 66 of the Laborers' Interna-tional Union of North America, (Georgia-Pacific Cor-poration),209 NLRB 611 (1974), the disclaimer wasmade 3 days after the unfair labor practice chargehad been filed. Clearly, the timing of the disclaimerdoes not vitiate its effectiveness.(2)As in the instant case, the work inGilbert L.Phillipswas virtually completed with "only the minorpunch list work remaining" 9 when the respondentdisclaimed the work. Accordingly, the small amountof work remaining is not a distinguishing factor.(3) Since Laborers appeared at the hearing only todisclaim the work, of course it did not take a position9Although the employer stated there waspossibly(emphasis mine) 3-4weeks of work remaining, the dissent characterized the minor punch listwork remaining as "simply .notworth the trouble of litigatingfurther."regarding future claims to similar work. However, inGilbert L. Phillips,the respondent not only did notstate that it would not seek such work in the future, itspecifically stated that it intended to pursue suchwork in the future. Nevertheless, the disclaimer washonored.Accordingly, based upon the above similarities toGilbert L. -Phillips, Iam unable to understand howmy colleagues can find herein that Respondent en-gaged in the "hollow disclaimer" that the Board inGilbert L. Phillipsconsidered to be "another case."The, facts surrounding the unequivocal disclaimerherein appear to be indistinguishable from the factu-al situations inGeorgia-Pacific,Gilbert L. Phillips,andC & S Construction Co.(allsupra).Moreover, I note that the record in this case indi-cates the existence of an agreement between the par-ent International Unions giving the work to the La-borers.'? The Glass Blower's Local, in disregard ofthat, agreement, has accepted the work in question.The Laborers has now disclaimed the work and itseems to me needlessly harsh and not necessarily anaid to resolution of this jurisdictional dispute, toaward the work to an apparently recalcitrant Local.Since Section 10(k) of the Act, which directs theBoard to hear and determine disputes on the basis ofwhich 8(b)(4)(D) charges have been filed, limits theBoard's authority to situations in which an em-ployer's assignment of work is in dispute, a juris-dictional dispute no longer exists where, as here, oneof the competing unions or parties effectively re-nounces its claim to the work." If Laborers disclaim-er is not in good faith, and the dispute flares up againwith the use of the same tactic by Laborers, we neednot then accept the disclaimer.12 Based upon theabove, I would find that the assignment of work de-scribed herein is not in dispute within the meaning oftheAct. Accordingly, I would quash the notice ofhearing.10As stated by the majority, the agreement was not entered into evidenceat the hearing. The fact that the Laborers, which would benefit byintroduc-ing such agreement, appeared at the hearing only to disclaim the work isfurther evidence of the unqualified andbona fidenature ofthe disclaimer.11C &S Construction Co, supra12 I note that in neither of the two cases cited by my colleagues, in whichLaborers sought similar work, did the Laborers at any timedisclaim thework Accordingly, past history does not present evidence that the Laborersdisclaimer is not in good faith